 378DECISIONSOF NATIONALLABOR RELATIONS BOARDHudson Waterways Corporation and Seatrains LinesInc.'andTransportation Employees Association,affiliatedwithDistrict2,MEBA,AFL-CIO,Petitioner.Case 2-RC-15542September27, 1971DECISION AND DIRECTION OFELECTIONBy CHAIRMAN MILLER ANDMEMBERSJENKINSAND KENNEDYUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Nathaniel H. Janes.Following the hearing and pursuant to Section 102.67of the National Labor Relations Board Rules andRegulations and Statements of Procedure, Series 8, asamended, the Regional Director for Region 2 trans-ferred this case to the National Labor RelationsBoard for decision. Briefs have been filed by theEmployer and the Petitioner.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. The rulings are herebyaffirmed.Upon the entire record in this case, including thebriefs filed by the parties, the Board finds:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization whichclaims to represent certain employees of the Employ-er.3.The Employer is engaged in the worldwidemaritime portage of cargo and owns and operates forthat purpose a fleet of ships. It is a multicorporateorganization composed of a parent company, HudsonWaterways Corporation, a New York corporationwith principal offices in New York, New York, andtwo wholly owned subsidiaries- Seatrains Lines,Inc., a Delaware corporation with principal offices inWeehawken, New Jersey, and Seatrain of California,aCalifornia corporation with principal offices inOakland, California. The latter was only recentlyestablished.This proceeding involves those employees of theEmployer who are called ships paymasters, hereinaft-er paymasters, and whose principal function is tofacilitate port clearance of the Employer's vessels andtopay the crewmembers of those vessels. TheEmployer has three paymasters who work out of theNew York City offices, two who work out of theWeehawken, New Jersey, offices, and two who workout of the Oakland, California, offices. Paymasters atall three offices are under the ultimate supervision ofChief Paymaster George Reilly, whose office is inNew York City, and who as the parties agreed, is asupervisor within the meaning of the Act. Althoughother employees of the Employer are currentlycovered by collective-bargaining contracts, the pay-masters have no history of collective bargaining.The Petitioner seeks to represent a unit confined tothe paymasters who work out of the Employer's NewYork,New York, and Weehawken, New Jersey,facilities.The Employer opposes the petition on thegrounds that the paymasters are either confidential,managerial, or supervisory employees who should nottherefore be granted bargaining rights under the Act.The Employer further contends that, in any event, therequested unit is inappropriate because it wouldexclude the paymasters at the Oakland, California,facility.We deal first with the Employer's primary conten-tion that the paymasters are either confidential,managerial, or supervisory employees. This conten-tion is grounded on the character of the responsibili-ties delegated to the paymasters, as below described,in fulfilling the wage obligations of the Employer inaccord with the provisions of its bargaining contractswith one or more of the maritime unions representingits seagoing crews.The particular tasks which paymasters regularlyperform in paying off a vessel's crew begin when,some days before a ship is due to arrive in port, themaster of the vessel forwards the payroll figures bytelegram to the appropriate port office of theEmployer.The chief paymaster then assigns thepayoff responsibilitieswith respect to the arrivingvessel to a particular paymaster. Following estab-lished procedures, the paymaster studies the master'spayroll and other office records about the vessel'scurrent voyage and past voyages with a view todetermining the existence of actual or potential areasof dispute about such matters as the hours actuallyworked by individual crewmembers and the computa-tions of the amounts of overtime pay due. If, as issometimes the case, the paymaster's study revealsactual or potential pay disputes, the paymaster thenconfers with the chief paymaster to determine how theEmployer wishes the dispute handled at the point ofpayoff.This determination is made, in part, byreference to the relevant bargaining agreements whichIThe name of the Employer appears as amended at thehearing193 NLRB No. 58 HUDSON WATERWAYS CORP.379the Employer has with one or more of the maritimeunions,including M EBA, which represents its vessels'crews.2 Then, just before the vessel is due in port, thepaymaster compiles the payroll sheets, pulls from theoffice files copies of the relevant bargaining contractsand places them in his portfolio, makes arrangementsfor the money to be delivered to the vessel's berth onthe date set for the payoff, and notifies the individualswhose attendance is necessary at the payoff of thedate and time the vessel is due. Among thosecustomarily notified are the agents of unions repre-senting the vessel's crew, the shipping commissioner,and the local port agent.The "on-board" portion of the paymaster's tasksbegins when he audits the master's payroll list uponarriving at the vessel. This audit procedure requires,inter alia,a review of the supporting documents and acheck for arithmetic errors. This review discloses theexistence, nature, and cause of any pay claims indispute arising out of the voyage about such mattersas overtime, late sailings, or inadequate or substan-dard working conditions. It will also direct thepaymaster's attention to the applicable bargainingcontract provisions. If, on the basis of the informationhe has gathered at the vessel, the prior instructions hemay have received at the preparatory stage, and/orhis reference to the relevant provisions of thebargaining contract, the paymaster believes the claimhas merit, he so advises the master and tries to obtainthe master's agreement to payment of the claim. If themaster refuses agreement, the paymaster withholdsapproval and payment of the claim pending either (a)further discussion of the matter between the master,the employee's supervisor, the employee, and hisunion representative, or (b) reference of the claim tothe chief paymaster for instructions.After the disputed items have been settled or setaside, the paymaster prepares the payroll, divides thecash that has been sent to the ship into pay envelopes,and distributes the moneys to the ship's crew.3 Thepaymaster then audits and settles the master'saccounts, including such items as the moneys receivedand the disbursements made while the vessel is awayfrom port, and the "slop chest" purchases made. Atthe request of the master, the paymaster thenperforms any other duties necessary to clear the vesselfor further voyage. In order to facilitate the vessel'sclearance from port, the paymaster may,inter alia,have to place an order with the port agent or the unionhall for the replacements needed for crewmemberswho have left the ship; arrange for the master to betransported to the port agent's office, or to the officeof the shipping commissioner; type the voyagearticles; and arrange for reproduction of the crew list.Thereafter, the paymaster returns to the Employer'soffices,makes a final audit of the payroll, prepares apaymaster's "Voyage Report" and an "OvertimeAnalysis" report.4In contending that paymasters are either confiden-tial, supervisory, or managerial employees within themeaning of relevant Board criteria,5 the Employerasserts that the paymasters' function in settlingdisputed pay claimsis,in essence,a "grievance-adjustment" function; that, in performing this func-tion paymasters obtain or have access to informationof a confidential character about the Employer'slabor relations policies; and that, moreover, if thepaymasters become represented by a union, theEmployer would be exposed to the risk that paymas-terswould be influenced by their prounion sympa-thies in "negotiating" settlements of pay disputes withallmaritime unions in general, and by loyalty to theirown union, when dealing with it in particular, thusconfronting the Employer with a "conflict of inter-2Allcrewmembers on ships operated by HudsonWaterwaysCorporation and Seatrains Lines,inc , are represented by one or another ofthevariousmaritime unionsSeatramofCaliforniahas no laboragreements with any union3The total amount of moneys paid out depends on the length of thevoyageThe record shows that although a payoff may involve a sum assmall as$10,000, or one slightly in excess of $100,000,the average payrollisusually between$30,000 and$40,000Moreover,the record disclosesthat, on the average,20 payoffs a month take place for the Employer'sships.4 In the "Voyage Report," the paymaster gives some description of thedisputeswhich arose at the payoff and of their resolution He also maycomment on such matters as the condition of the ship,the conduct of thepayoff,the reasons for any delay in the arrival or departure of the vessel,and the captain's performance of his administrative and maritime duties itis clear from a review of all copies of the reports adduced in evidence thatthe object of these ieports is to provide an office record of the conduct of,and the circumstances connected with, the actualpayoff for futurereferenceThere is no uniformity in the paymaster'svarious commentsabout extraneous matters such as the condition of the ship and the master'sperformance of his administrative or maritime duties,exceptwhereindividual paymasters have established a personal pattern of reportingMoreover,there is no evidence that the Employer either relies on thesereports as the basis for corrective action, or takes such action withoutindependent investigation5As the Employer recognizes,the standard which the Board firstenunciated inB F Goodrich Company,115 NLRB 722, 724, and has sinceconsistently followed,is that where a party seeks to exclude employees onthe grounds of "confidential"status, it must establish that such employees"assistand act in a confidential capacity to persons who formulate,determine,and effectuatemanagement policies in the field of laborrelations" As theGoodrichcase makes clear,the quoted criteria are to beassessed in the conjunctive A similar standard applies to employees soughtto be excluded from the ambit of the Act on the grounds that they are"managerial"employeesHowever,while "managerial" employees mayproperly be excluded from units composed of other employees on the basisof a "lack of community of interest,"the Board recently held that"managerial"employees are entitled to the protection and benefits of theAct SeeNorth Arkansas Electric Cooperative, Inc,185NLRB No. 83Subsequently,in circumstances where the entire unit sought was composedof "managerial" employees, the Board found the unit appropnate anddirected an election thereinBell Aerospace Company,Division of Textron,Inc, 190 NLRB No 66 The indicia of "Supervisory"status are, of course,those set out inSection 2(11) of the Act. 380DECISIONSOF NATIONALLABOR RELATIONS BOARDest."We find that the objective facts depicted by therecord do not support the Employer's position.6In the first place, it seems plain from the record as awhole that the situations in which paymasters payemployee wage claims which differ in amount fromthose recorded on the payroll lists are confined tothese which are susceptible to resolution in a limitednumber of ways. Initially, the paymaster's authorityto resolve pay claims is limited by the provisions ofthe applicable collective-bargaining agreement, andby his knowledge of the Employer's interpretation ofthese provisions. Furthermore, with respect to certainspecific claims, the paymaster's discretion is circum-scribed both by the previous instructions given him bythe chief paymaster and by the past records of likedisputes settled with employer approval. We note, inthis regard, that the paymasters contact the chiefpaymaster for further instructions if the claim isatypical in nature, or cannot be settled to the union'ssatisfaction, and that all paymasters carry the homeand office telephone numbers of both the chiefpaymaster and the vice president in charge of laborrelations for this purpose. Indeed, no showing wasmade that paymasters have ever paid wage claimswhich involve some judgment independent of thedecisions or rules already formulated by the Employ-er and made binding on all concerned. We are thusunable to conclude that the paymasters' alleged"authority" to pass upon the merits of an employee'swage claim goes beyond minor disputes, or that, as apractical matter, such "authority" involves more thanthe performance of a ministerial act within well-defined and predetermined limits. This kind ofauthority falls far short of that envisaged either by theAct's definition of the "authority.. .to adjust griev-ances," or by the Board's definition of one who"formulates, determines or effectuates labor relationspolicy," or who acts in a confidential capacity toothers who formulate, determine, or effectuate laborrelations policy.7Furthermore, and in view of our finding that thelatitude afforded paymasters to "settle" or to paydisputed wage claims is circumscribed, we believe thatthe Employer overstates the fear which it expresses8In reaching this conclusion,we rely on the record evidence of thepaymasters'authorityas it has been,and is, exercised by them, and wehave given little weight to the conflicting,self-serving,and generalizedtestimonyof bothPetitioner's andthe Employer's witnesses with respect tothe scope of that authorityrWe note,inthisregard,theEmployer'sclaim, as elicited ingeneralizedtestimonygivenby itswitnesses, that management officialsseek the opinions of the paymasters on certain questions for the developingof positions with respect to collective-bargaining negotiations, or theformulation of futurelaborrelations policies.This typeof consultation,however,does not impute a confidential or managerial status to employeesabsent evidence,not present here,that the employees thus consulted areactuallyprivytomanagement's exchanging of views about labor policy inthe performance of their regular duties Indeed,itappears here that theinformation the paymasters acquire by virtue of these consultationsthat, in the event that the paymasters obtain repre-sentation rights, theymight be tempted to favoremployee claims. It asserts that paymasters areparticularly capable of undermining the Employer'sposition and prejudicing its best interests where adispute involves an employee represented by the sameunion as the paymaster.8 The Board was recentlyfaced with a similar expression of employer concerninBell Aerospace Company, a Division of Textron, Inc.9There, the Board held that it would not denyemployees the right of representation simply on thebasis of speculative apprehensions.We here note,moreover, that the Employer possesses, in the"Paymaster's Voyage Report," the management toolwith which to evaluate the character of the paymas-ter's performance of his duties, and that substantialdeviations from established policy with regard to thepayment of claims would be readily apparent fromthat document. The Employer always possesses, ofcourse, the means to take corrective action. As statedinBell Aerospace Company, supra,The Employer would still retain the power todiscipline or discharge employees for improperperformance of duty, subject only to such limita-tions as he might agree to during negotiations.Experience under the Act indicates no reason tobelieve that employers generally lightly bargainaway their disciplinary control over employees.On all the foregoing facts, we conclude that thepaymasters are employees within the meaning of theAct who are entitled to be represented by thePetitioner, or any other union, if they so desire, andthat a question affecting commerce therefore existswith respect to the representation of employees withinthe meaning of Sections 9(c)(1) and 2(6) and (7) of theAct.4.There remains for consideration the Employer'sobjection to the Petitioner's proposed limitation of theunit to the paymasters employed at the two east coastfacilities of the Employer and the exclusion, accord-ingly,ofpaymasterswho are employed at theOakland, California, facility.The Employer claims, contrary to the Petitioner,pertainssolely to wage policy,and this information is, or will be,ultimatelymade available to the union representatives.Thistype of information willnct confera confidential status on an employee.Cf.WeyerhaeuserCompany,173 NLRB 1170, 1173;Chrysler Corporation,173 NLRB 1046,1047-48.6The Employer couldsupport this contentionin the record only bytestimony bordering on conjecture.Itswitnesses could not relate anyinstance wherein any paymaster had failed to represent the best interests oftheEmployerin recent payoffs, although it must be obvious to theEmployerthat the Petitioner has the support of at least some of itspaymasters. Indeed, the import of the Employer's testimony is that thepaymasters have continued to perform their duties diligently andadmirably.We willnot, therefore,presume that a change in this state ofaffairs will follow,ipso facto,from our direction of an election herein.9 Fn.5, supra. HUDSONWATERWAYSCORP.381thatonlyan overall unit extending, in scope, to allthreeof the facilities can be appropriate in thecircumstances of this case. In support of its unitposition, the Employer relies on the undisputed factsthat all its paymasters have the same functions andresponsibilities,work under substantially the sameconditions, share the same benefits and are under thesame overall supervision of the chief paymaster.Although these facts plainly support the appropriate-ness of an overall unit, we do not find that they negatethe appropriateness of the less extensive unit soughtby the Petitioner.We note in this regard that theproposed exclusion of the Oakland, California,facility is supported by its geographic separation ofover 3,000 miles from the other facilities; that there isno regular interchange between the east coast pay-masters and those located on the west coast; thatthere is no history of collective bargaining withrespect to the unit sought by the Petitioner; and thatno union is presently seeking to represent theEmployer's paymasters on an overall unit basis.10We find on the basis of the foregoing that thefollowing employees of the Employer constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All ships paymasters employed in the New York,New York, office of Hudson Waterways Corpora-tion and in the Weehawken, New Jersey, office ofSeatrains Lines, Inc., excluding all ships paymas-ters employed in the Oakland, California, office ofSeatrainLines of California; production andmaintenance employees; plant and office clericalemployees; guards, the chief paymaster and allother supervisors as defined in the Act.(Direction of Electionll omitted from publication.)10Cf.Sea-Land Service, Inc,137 NLRB 546 InAdams Drug Co,164NLRB 594, 595, the Board stated that "in the absence of any history ofcollective bargaining, where no labor organization is seeking a broaderappropriateunit, theBoard has long held that the petitioning labororganization needs only to establish that the group of employees it hasattempted to organize and seeks to represent is 'an' appropriate unit "(Citation omitted )11 In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and theiraddresseswhichmay be used to communicate with themExcelsiorUnderwear Inc,156 NLRB 1236,N L R B v Wyman-Gordon Co,394 U S759Accordingly, it is hereby directed that an election eligibility list,containing the names and addresses of all the eligible voters, must be filedby the Employer with the Regional Director for Region 2 within 7 days ofthe date of this Decision and Direction of Election The Regional Directorshallmake the list available to all parties to the election No extension oftime to file this list shall be granted by the Regional Director except inextraordinary circumstances Failure to comply with this requirement shallbe grounds for setting aside the election whenever proper objections arefiled